DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the page 10 argument stating that Kamibayashiyama (US20110272896A1) does not teach a metal mold for forming a surface micro-pattern on a compressed polymer surface.  The Applicant argues that Kamibayashiyama states that injection molding or laser ablation is used to create the surface micro-pattern; however those are separate embodiments of the invention and are not relevant to the rejection presented in the non-final rejection filed on 12/18/2020.
Kamibayashiyama teaches and illustrates a metal mold for forming a pillared surface pattern by compressing a polymer in a different embodiment (Figs. 12, 13, 16, 17; [0005, 0047, claim 14]).
	The Examiner respectfully disagrees with the argument on pages 10 and 11 stating that Economy (US20150284586A1) does not teach the vitrimer of the instant case.  The previous office action does not rely on Economy to teach the metal mold or create micro-texturing (see Kamibayashiyama above), or teach adhering ATSP powder to a metal substrate surface as the Applicant asserts.
	Economy teaches ATSP at the desired end-cap types and ratio [0054, Table 2], oligomers and ratio [0111], and additives [0062].  The use of the Economy ATSP in the Kamibayashiyama textured metallic compression mold used in a powder sintering process similar to the instant case would inherently provide the same product result as the instant case.  Economy shows an ATSP process 
	Regarding the argument against the prior art of Pandey (US20110085932A1) on page 11, the Examiner agrees that Pandey does not teach ATSP powder, a vitrimer, or a micro-textured surface; however the Examiner did not present a rationale for rejection using those teachings from Pandey in the previous rejection.  Pandey teaches degassing, heating, and consolidating a powder (aluminum) into billet form (a bulk sample) in a vacuumed hot pressing process [Abstract, Claim 3].
While acknowledging that Pandey teaches an aluminum powder and not an ATSP powder, and these powders will not have identical properties, the Examiner maintains that Pandey, using result-effective process variables, can properly teach an ATSP powder-consolidating, surface texture-creating, vacuumed hot pressing molding process when joined with the teachings of Kamibayashiyama and Economy.  This will further be presented in the rejections below.

The Examiner acknowledges the cancellation of claim 3, and amendments to claim 1 and the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
In amended claim 1, lines 7 and 8 state “the mold is a configured with a negative of a micro-texturing pillared surface on at least one face", however the Examiner believes the mold surface in the case (detailed in Fig. 1F) should possess a micro-texturing pillared surface, not the negative of it. 
This indefiniteness is repeated in claim 1, where lines 17 and 18 state "in contact with the negative of the micro-texturing pillared surface on the at least one face of the mold”.

For the sake of compact prosecution, to allow examination without claim indefiniteness, the Final Rejection below will interpret claim 1 to contain the changes of:
In claim 1, line 8:  deleted "a negative of". 
In claim 1, lines 17 & 18, replaced "in contact with the negative of" with -- formed by --.  This will clarify that the mold surface contains micro-pillars that will form the micro-dimpled surface of the consolidated polymer stated in claim 1, lines 16 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamibayashiyama (US20110272896A1), in view of Economy (US20150284586A1) and Pandey (US20110085932A1).
With respect to claim 1, the prior art of Kamibayashiyama teaches a method for producing a micro-textured dimpled surface on high performance engineering polymers [0005, Claim 14] comprising: loading a polymeric body into a metallic mold [0047, Claim 14], wherein the mold is configured with a micro-textured pillared surface on at least one face (Figs. 12, 13; [0047]); thereby creating the micro-
Kamibayashiyama is silent on preparing a powder of a fully cured network polymer configured to possess exchangeable covalent bonds within a cross-linked resin, and a heat and pressure cycle at which the polymer consolidates.
However, the prior art of Economy teaches preparing a powder of a fully cured network polymer [0014] the polymer comprising a cross-linked resin, ATSP [0101].  Economy teaches that ATSP powder can be heated and compressed for consolidation and sintering in a hot press [0091].  The process of Economy does not match the process of instant claim 1, since the ATSP is coated onto a metal substrate [0091] and not as a bulk sample; but this does show that ATSP powder can be consolidated and sintered.  
Economy also teaches consolidating and sintering the aromatic thermosetting copolyester powder in a Carver hot press at 330°C [0091].  Economy, however, teaches a longer pressing time and lower hold pressure than disclosed by the applicant.
Kamibayashiyama, in view of Economy, is silent on a hot press with heating elements on top and bottom press plates.   
However, it is commonly known to those of ordinary skill in the art that Carver hot presses, taught by Economy, have heaters on top and bottom plates, and an internet search of used Carver presses built before the time of filing shows a majority have heaters on both top and bottom platens.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that using a Carver hot press can provide heaters on both top and bottom platens.  
A case for prima facie obviousness exists with Economy teaching the hot press temperature of 330°C [0091] and the Applicant disclosing a temperature of 340°C, since these values are so close that using either would be expected to provide comparable processing results. 

Due to these matching compositions, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the polymer Economy teaches would be configured to possess exchangeable covalent bonds within a cross-linked resin, defined as a vitrimer, and would consolidate as enabled by plasticity mediated by bond exchange reactions in a sintering process of the instant case; as these would be inherent properties of ATSP.  See MPEP 2112.01(II).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the ATSP polymer powder that can be consolidated and sintered, taught by Economy, in place of the formable elastomeric polymer taught by Kamibayashiyama to obtain the predictable result of a micro-textured dimpled surface imprinted onto the consolidated aromatic thermosetting copolymer powder using the metallic mold with micro-textured pillars taught by Kamibayashiyama.
Kamibayashiyama, in view of Economy, is silent on a vacuumed hot press.
However, the prior art of Pandey teaches degassing, heating, and consolidating a powder into billet form, which is a bulk sample, in a vacuumed hot pressing process [Abstract].  Pandey teaches powder hot press processing from 1 minute to 8 hours, at 149-482°C, under uni-axial pressure of about 35-690MPa [Claim 3].
A case of prima facie obviousness exists as the hot pressing temperature and time ranges of Pandey contain the Applicant’s disclosed Claim 3 values of 340°C, for 5 minutes to 2 hours.  
It would have been prima facie obvious to a person of ordinary skill in the art that higher temperatures, pressures, and hold times would result in increased powder compression and sintering during hot pressing.  

It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a vacuumed hot pressing with the process and values taught by the Pandey rationales above, to improve the process taught by Kamibayashiyama, in view of Economy.  This could be accomplished by attaching the halves of the micro-textured metallic mold containing the ATSP powder into the vacuumed hot press halves to provide the consolidation and sintering of ATSP powder in a metallic mold with the micro-texturing pillared surface; when after the process completed and the press opened the mold, would yield the predictable result of an ATSP powder consolidated and sintered into a bulk sample with micro-texturing dimpled surface, with its properties expected to be similar to results using the process disclosed by the Applicant in Claim 1.  See MPEP 2143(I)(D).

With respect to claim 2, Economy teaches the vitrimer is an aromatic thermosetting copolyester powder [Abstract] synthesized by reaction of constituent crosslinkable aromatic copolyester oligomers with carboxylic acid end-caps or acetoxy end-caps at a ratio of 1.1:1 [0054, Table 2] which were cured via an imposed thermal cycle of 200°C for 1 hour, 270°C for 2 hours followed by 330°C for 3 hours under vacuum (Fig. 1; [0058]).  
A case for prima facie obviousness exists with Economy teaching the end-cap weight ratio of 1.1:1 and the thermal cycle first step temperature of 205°C, when compared to the Applicant’s disclosed 
Additionally, a case for prima facie obviousness exists as the three step hold times of the thermal cycle illustrated by Economy [Fig. 1] appear to closely match the times of one, two, and three hours disclosed by the Applicant.
Economy teaches reducing in particle size by sieve to <90 µm average particle diameter, as anticipated by using a 60micron mesh sieve to filter out larger particles [0092].  
Economy also anticipates the oligomers being produced using trimesic acid (TMA), isophthalic acid (IPA), 4-acetoxybenzoic acid (ABA), and biphenol diacetate (BPDA) at a molar ratio of 1:2:3:2 and 1:0:3:3 for the carboxylic acid-capped oligomer and the acetoxy-capped oligomer [0111].  

With respect to claims 4 and 5, Economy teaches the vitrimer further includes refractory structural or tribological additives [0055, 0062], which can be comprised of polytetrafluoroethylene powder particles with diameters of less than 20µm [0062].  This size range overlaps significantly within the Applicant’s disclosed Claim 5 range of 1-45µm, therefore a case of prima facie obviousness exists.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748

/GREGORY CHAD GROSSO/
Examiner, Art Unit 1748



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742